            Case 1:20-cv-05770-JMF Document 76 Filed 08/07/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


      STATE OF NEW YORK, et al.,

               Plaintiffs,                           20-CV-5770 (JMF)

               v.

      DONALD J. TRUMP, in his official
      capacity as President of the United
      States, et al.,

               Defendants.


      NEW YORK IMMIGRATION
      COALITION, et al.,

               Plaintiffs,                           20-CV-5781 (JMF)

               v.

      DONALD J. TRUMP, in his official
      capacity as President of the United
      States, et al.,

               Defendants.


                       DECLARATION OF MATTHEW COLANGELO

       Matthew Colangelo, pursuant to penalty of perjury under 28 U.S.C. § 1746, does hereby

state the following:

       I am an attorney in the Office of the New York State Attorney General and counsel to

Plaintiffs in 20-CV-5770 (JMF). I submit this Declaration in support of Plaintiffs’ Motion for

Partial Summary Judgment or Preliminary Injunction.

       Attached to this Declaration are true and correct copies of the following numbered

exhibits:
     Case 1:20-cv-05770-JMF Document 76 Filed 08/07/20 Page 2 of 5




1. Declaration of Oswaldo Alvarez, Illinois Statewide Census Co-Director for the Illinois
   Department of Human Services and the State of Illinois (August 4, 2020).

2. Declaration of Thomas Aragon, Director of Planning and Zoning for Rio Arriba County
   (August 3, 2020).

3. Declaration of Allison Arwady, M.D., Commissioner of the Chicago Department of
   Public Health (August 4, 2020).

4. Declaration of Marc Baldwin, Assistant Director for Washington State’s Office of
   Financial Management (August 5, 2020).

5. Declaration of Anita Banerji, Director of the Democracy Initiative, Forefront (August 4,
   2020).

6. Declaration of Stephen G. Bayer, Planner V for the State of Delaware (August 3, 2020).

7. Declaration of Wendy Bell, Deputy Director for the Office of Community Development
   at the Illinois Department of Commerce and Economic Opportunity (August 3, 2020).

8. Declaration of Gia Biagi, Commissioner of the Chicago Department of Transportation
   (August 3, 2020).

9. Declaration of Melissa Bird, Executive Director of DC Census 2020 (August 3, 2020).

10. Declaration of Jason Broughton, Vermont State Librarian (August 4, 2020).

11. Declaration of Susan Brower, State Demographer for the State of Minnesota (August 6,
    2020).

12. Declaration of Susan Bysiewicz, Lieutenant Governor for the State of Connecticut
    (August 3, 2020).

13. Declaration of Michael J. Cassidy, President and CEO for The Commonwealth Institute
    for Fiscal Analysis (August 4, 2020).

14. Declaration of Steven K. Choi, Executive Director of New York Immigration Coalition
    (August 6, 2020).

15. Declaration of Michael E. Cline, State Demographer of North Carolina (August 5, 2020).

16. Declaration of Norman Bristol Colón, Executive Director for Pennsylvania’s Census
    2020 Complete Count Commission (August 4, 2020).

17. Declaration of Sara Cullinane, Director of Make the Road New Jersey (August 4, 2020).

18. Declaration of Cesar Espinosa, Executive Director of FIEL Houston, Inc. (August 6,
    2020).
     Case 1:20-cv-05770-JMF Document 76 Filed 08/07/20 Page 3 of 5




19. Declaration of Emily Freedman, Director of Community Development for the City of
    Providence (August 6, 2020).

20. Declaration of Jessie Hammond, Public Health Statistics Manager for the Vermont
    Department of Health (August 3, 2020).

21. Declaration of Jeff Hardcastle, State Demographer for the State of Nevada Department of
    Taxation (August 5, 2020).

22. Declaration of Elizabeth M. Hewlett, Chair of the Prince George’s County Planning
    Board of the Maryland-National Capital Park and Planning Commission (August 5,
    2020).

23. Declaration of Bing A. Howell, Chief Portfolio Officer for the Chicago Public Schools
    (August 4, 2020).

24. Declaration of Elsa Jimenez, Director of the Monterey County Health Department
    (August 3, 2020).

25. Declaration of Jill Kaneff, Northern Virginia Regional Commission (August 4, 2020).

26. Declaration of Samer E. Khalaf, National President of the American-Arab Anti-
    Discrimination Committee and ADC Research Institute (August 6, 2020).

27. Declaration of James Lane, Virginia Superintendent of Public Instruction (August 3,
    2020).

28. Declaration of Chris Lopez, Board Member of the Board of Supervisors of Monterey
    County (August 3, 2020).

29. Declaration of Mark Lundine, Administrator for Economic Development Division in the
    Department of Development for the City of Columbus (August 5, 2020).

30. Declaration of Maria Matos, President and CEO of The Latin American Community
    Center (July 31, 2020).

31. Declaration of Melissa McCaw, Secretary of the Connecticut Office of Policy and
    Management (August 5, 2020).

32. Declaration of Lori Medina, Director of Monterey County Department of Social Services
    (August 3, 2020).

33. Declaration of Alaa Mohamed, Policy Coordinator for the Office of Mayor William
    Peduto, City of Pittsburgh (August 5, 2020).

34. Declaration of Bitta Mostofi, Commissioner of the City of New York’s Mayor’s Office of
    Immigrant Affairs (August 5, 2020).
      Case 1:20-cv-05770-JMF Document 76 Filed 08/07/20 Page 4 of 5




35. Declaration of Doug Murray, former Director of Community Affairs for Mayor Andrew
    Ginther of the City of Columbus (August 5, 2020).

36. Declaration of Theo Oshiro, Deputy Director of Make the Road New York (August 6,
    2020).

37. Declaration of Robert Rapoza, Executive Director for the Rhode Island Board of
    Elections (August 6, 2020).

38. Declaration of Susan Roche, Executive Director for the Immigrant Legal Advocacy
    Project (August 5, 2020).

39. Declaration of Julio Rodriguez, Deputy Director for the Office of Employment and
    Training in the Department of Commerce and Economic Opportunity at the State of
    Illinois (August 3, 2020).

40. Declaration of Charles Rynerson, research faculty member and Oregon State Data Center
    Coordinator at Oregon’s Population Research Center (August 5, 2020).

41. Declaration of Joseph J. Salvo, Chief Demographer for New York City (August 4, 2020).

42. Declaration of Monica Sarmiento, Executive Director for the Virginia Coalition for
    Immigrant Rights (August 3, 2020).

43. Declaration of Jenny Seon, Legal Service Director of Ahri for Justice (August 5, 2020).

44. Declaration of Vatsady Sivongxay, Director of Organizing and Census Manager for the
    Massachusetts Immigrant and Refugee Advocacy Coalition (August 5, 2020).

45. Declaration of Rosemary Soto, Management Analyst III for the County Administrative
    Office for the County of Monterey (August 3, 2020).

46. Declaration of Jonathan Sternesky, Manager of Policy and Legislative Affairs for the
    New Jersey Housing and Mortgage Finance Agency (August 4, 2020).

47. Declaration of Gustavo Torres, Executive Director of CASA de Maryland, Inc. (August
    5, 2020)

48. Declaration of Christopher A. Wheeler, Chief Data Officer for the New Jersey
    Department of Community Affairs (August 4, 2020).

49. Declaration of Anastacia Wyatt, Monterey County Housing Program Manager (August 3,
    2020).

50. Declaration of David Wortman, Deputy Director for the Office of Community Assistance
    in the Department of Commerce and Economic Opportunity at the State of Illinois (July
    31, 2020).
         Case 1:20-cv-05770-JMF Document 76 Filed 08/07/20 Page 5 of 5




   51. Declaration of Edgar Aranda-Yanoc, Executive Director of the Virginia Coalition of
       Latino Organizations (August 5, 2020).

   52. B. Kendrick, Journal of the Joint Committee of Fifteen on Reconstruction (1914), pp. 1-
       206.

   53. Census and Reapportionment, Report to Accompany S. 312, S. Rep. No. 71-2 (1929).

   54. Apportionment of Representatives, Report to Accompany H.R. 11725, H.R. Rep. 70-
       2010 (1929).

   55. Apportioning Representatives in Congress, Report to Accompany S. 2505, H.R. Rep. 76-
       1787 (1940).

   56. Expert Declaration of Dr. Matthew A. Barreto, Ph.D. (August 7, 2020).

   57. Expert Declaration of John Thompson (August 6, 2020).

   58. Expert Declaration of Dr. Christopher Warshaw (August 7, 2020).

   59. B. Kendrick, Journal of the Joint Committee of Fifteen on Reconstruction (1914), pp.
       207-429.




Dated: August 7, 2020               /s/ Matthew Colangelo
                                    Matthew Colangelo
                                    Office of the New York State Attorney General
                                    28 Liberty Street
                                    New York, NY 10005
                                    Phone: (212) 416-6057
                                    matthew.colangelo@ag.ny.gov
